AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

Case 3:19-cr-03629-CAB Document 115 Filed.10/09/20 PagelD.382 Page 1 of 2

 

 

 

UNITED STATES DISTRICT COURT

| OCT 09 2020
SOUTHERN DISTRICT OF CALIFORNIA

CLERK wiS GFSTHICT COURT

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A GRIMINAT, CASE'Z berate
Vv. (For Offenses Committed On or After Novemb¢r 1, 1987}
ROBERT TATE ALLEN (4) Case Number: 19CR3 629-CAB

ANTONIO F. YOON
Defendant’s Attorney

USM Number 90874298
THE DEFENDANT: ,
Xl. pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT SUPERSEDING INFORMATION

0

Accordingly, the defendant is adjudged puilty of such count(s), which involve the following offense(s):

 

was found guilty on count(s)
after a plea of not guilty.

 

 

 

- Count
Title & Section Nature of Offense Number(s)
21 USC 843(b) UNLAWFUL USE OF A COMMUNICATION FACILITY 1
The defendant is sentenced as provided in pages 2 through . 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
Li The defendant has been found not guilty on count(s)
Count(s) OF UNDERLYING INDICTMENT are dismissed on the motion of the United States.
Assessment : $100.00
[><] Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.
L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
1 No fine CL! Forfeiture pursuant to order filed , cluded herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify t the court and United States Attorney of
any material change i in the defendant’s economic circumstances.

October 9. 2026 }

Date of Imposjtion Sf Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
Case 3:19-cr-03629-CAB Document 115 Filed 10/09/20 PagelD.383 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: -ROBERT TATE ALLEN (4) Judgment - Page 2 of 2
CASE NUMBER: 19CR3629-CAB

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

28 MONTHS, TO RUN CONCURRENT TO SENTENCES IMPOSED IN SAN DIEGO SUPERIOR COURT CASE
NOS. $CE384942, SCE378571 AND SCE381529.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons: '

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Cat AM. on

 

C] as notified by the United States Marshal.

g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C] onor before
C1 as notified by the United States Marshal. .
as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
Ihave executed this judgment as follows:
Defendant delivered on to
at __, With a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Mt

19CR3629-CAB
